 In the Matter of THE DUFF-NORTON MANUFACTURING COMPANYandDUFF-NORTON INDEPENDENT UNIONIn the Matterof THE DUFF-NORTON MANUFACTURING COMPANYandPITTSBURGH DIE SINKERS' LODGENo.50OF THE INTERNATIONAL DIESINKERS' CONFERENCECases Nos. 6-R-13'01 and 6-R-1357, respectively.-Decided May 16, 1946Thorp, Bostwick, Reed & Armstrong, by Mr. Donald W. Ebbert,ofPittsburgh, Pa., for the Company.Mr. Robbin B. Wolf,of Pittsburgh, Pa., for the Independent.Mr. Walter T. Lynch,of Cleveland, Ohio, for the Die Sinkers.Mr. John J. Brownlee,of Pittsburgh, Pa., for the U. S. A.Mr. Charles B. Slaughter, ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by Duff-Norton Independent Union,'herein called the Independent, and by Pittsburgh Die Sinkers' Lodge No.50 of the Internatonal Die Sinkers' Conference, herein called the DieSinkers,2 alleging that questions affecting commerce had arisen concern-ing the representation of employees of The Duff-Norton ManufacturingCompany, Pittsburgh, Pennsylvania, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearing3 upondue notice before W. G. Stuart Sherman, Trial Examiner. The hearingwas held at Pittsburgh, Pennsylvania, on March 4, 1946. The Company,the Independent, the Die Sinkers, and the United Steelworkers of Amer-'The Independent filed an amendedpetition on February 26, 1946.9At the hearing the Trial Examinergranted the Die Sinkers' motion tointervenein Case No.6-R-1301.$The cases involved inthese proceedingswereconsolidated by order of the Board datedMarch4.1946.All the partiesagreed at the hearing to waive notice of hearing in CaseNo. 6-R-1357.68 N. L. R. B., No. 11.46 THE DUFF-NORTON MANUFACTURING COMPANY47ica, affiliated with the Congress of Industrial Organizations, appearing onbehalf of its Local 1811, herein called the U. S. A.,4 appeared and partici-pated. All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed. All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYDuff-Norton Manufacturing Company is a Pennsylvania corporationwith its principal office in Pittsburgh, Pennsylvania, and sales offices inChicago, Illinois,New York City, St. Louis, Missouri, and San Fran-cisco,California. It owns and operates plants in Pittsburgh, Pennsyl-vania, and Coaticock, Province of Quebec, Canada. We are here con-cerned with certain employees of the Pittsburgh, Pennsylvania, plant.The Company is engaged in the manufacture, sale, and distribution oflifting jacks, drop forgings, and special lifting devices. During the year1945 the approximate value of raw materials purchased for use at theCompany's Pittsburgh plant exceeded $1,000,000, of which approxi-mately 65 percent was purchased outside the Commonwealth of Pennsyl-vania. During the same period the Company shipped from its Pittsburgh,Pennsylvania, plant its products valued in excess of $1,000,000, of whichapproximately 85 percent was sold and shipped to points outside the Com-monwealth of Pennsylvania.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDuff-Norton Independent Union is an unaffiliated labor organizationadmitting to membership employees of the Company.Pittsburgh Die Sinkers'Lodge No. 50 ofthe International Die Sinkers'Conference is a labor organization admitting to membership employees ofthe Company.United Steelwokers of America,LocalNo. 1811,affiliatedwith theCongress of Industrial Organizations,is a labor organization admittingtomembership employees of theCompany.4At the hearing the Trial Examiner granted the Motion of the U. S. A to intervene intheseproceedings 48DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEQUESTIONS CONCERNINGREPRESENTATIONOn October 29, 1945, the Independent filed a petition with the Re-gional Director of the Sixth Region seeking certificationas representa-tive of the Company's hourly paid employees. On November 8, 1945, theIndependent requestedthat the Company recognizeitas the exclusivebargaining representative of these employees, but the Company refusedon the grounds that the question should be resolved by the Board.On March 4, 1946, the Die Sinkers filed a petition seeking certificationas representative of employees of the Company's die sinking department.At the hearing, the U. S. A. argued that these proceedings are barredby reason of a contract, effected between it and the Company in the formof an interim agreement which expires June 15, 1946.On January 6, 1944, the U. S. A. was certified by the Boardas collec-tive bargaining representative of the Company's production and main-tenanceemployees, pursuant to an election directed by the Board in aprior proceeding.5 Thereafter on May 5, 1944, the U. S. A. and the Com-pany entered into a collective bargainingagreement.This contract pro-vided, in effect, that it should continue until changed or terminated byeither party at any time by the giving of 20 days' notice. On March 1,1945, the Board certified the U. S. A. as collective bargaining representa-tive of the employees in the'Company's Die Sinking Department by virtueof an election previously directed by the Board.6 Subsequently on April27, 1945, the U. S. A. and the Company entered into a supplementalagreement which stipulated that the provisions of the May 5, 1944, con-tract would thereafter be applicable to the employees of the Die SinkingDepartment.On September 24, 1945, the U. S. A., pursuant to the 20-day termina-tion clause, notified the Company of its desire to terminate the May 5,1944, contract, as supplemented by the April 27, 1945, agreement, andnegotiate for the new contract. Thereafter on October 13, 1945, the par-ties entered into a 30-day supplemental agreement extending the May 5,1944, contract and its April 27, 1945, supplement.7From January 2, 1946, until March 2, 1946, the U. S. A. sponsored astrike among the Company's production and maintenance employees. Onthe latter date, when the parties reached a settlement of the strikeissues,they entered intoan interimagreement effective March 4, 1946, whichextended the terms of the May 5, 1944, contract, and the supplementsthereto, until June 15, 1946, and provided for wage increases and the" 53 N. L.R. B. 1064.60 N. L.R. B. 186.7On December 8, 1945, and January 18,1946,additional supplemental agreements wereeffected betweentheU.S.A. and the Company.The latteragreement extended the May 5, 1944,contract and its April 27, 1945,supplement until March 15, 1946. THE DUFF-NORTON MANUFACTURING COMPANY49return to work of all employees without discrimination. As stated above,the U. S. A. asserts that the March 4, 1946, interim agreement constitutesa bar to this proceeding. However, inasmuch as the Independent's petitionof October 29, 1945, was timely filed, we find that the subsequent interimagreement of May 4, 1946, does not operate as a bar.'A statement of a Board agent, introduced into evidence at the hearing,indicates that the Independent and the Die Sinkers each represents a sub-stantial number of employees in the alleged appropriate unit .9We find that questions affecting commerce have arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSAt the hearing the Independent took the position that the appropriateunit should be composed of "all production and maintenance employees,"which would include,inter alia,watchmen (or guards) and employees ofthe die sinking department. In the alternative the Independent stated that,in the event the Board insists on its previous ruling wherein the die roomemployees were held to constitute a separate unit,'0 then the appropriateunit should exclude these employees. The Die Sinkers, on the other hand,seeks only a unit of employees working on dies or parts of dies, excludingthe foreman. The U. S. A. takes the position that the Die Sinkers andwatchmen (or guards) should be included in a unit of all production andmaintenance employees. The Company, while generally taking no positionin these proceedings, did, however, contend that the watchmen (orguards) should be excluded from a production and maintenance unit onthe ground that their duties are confidential.Watchmen (or guards):11These employees were excluded from cover-age under the contract, and supplements thereto, between the Companyand the U. S. A. because they were militarized. However, upon the cessa-tion of hostilities inWorld War II, the watchmen were demilitarized andthey now wear no uniforms nor firearms. Their duties require that theypatrol the plant on schedule and watch for fires, broken pipes, and otherdefects that might cause damage to the property; they report thefts to the"A question concerning representation was raised with respect to the die sinking departmentwhen the Independent filed its petition on October 29, 1945.A Field Examiner reported that the Independent submitted 158 application cards, 124 ofwhich were checked against the Company's pay roll for the period endingDecember31, 1945,and that the Field Examiner also reported that the Die Sinkers submitteda signed petitiondated January 7, 1946, bearing the names of 5 employees, 4 of which were checkedagainstthe Company's pay roll for the period ending December 31, 1945. Thereare approximately 11employees in the alleged appropriate unit.iu See footnote6,supra.ii TheCompany uses the terms"guards" and"watchmen"interchangeably.We shall referto them as"watchmen." 50DECISIONSOF NATIONAL LABOR RELATIONS BOARDCity Police Department and the personnel manager; any observations ofunsafe conditions and infractions of the company rules they report to thepersonnel manager ; they observe employees punching in and out at thetime clocks, and report any irregularities to the supervisors; they advisethe personnel manager as to any employees who leave the plant at oddhours or report late for work. Two of the watchmen alternate at the gate,where they check ingress and egress of trucks, their license numbers anddrivers' names, and, if possible, determine what items are removed fromthe plant area by vehicles of outside distributors.We do not agree thatthe watchmen fall withinourdefinition of confidential employees.12 How-ever, inasmuch as the duties of the watchmen are monitorial in nature,we shall exclude them from the unit hereinafter found appropriate.713Die Sinking Department:The Die Sinkers seeks a unit of employeesworking on dies or parts of dies, excluding the foreman. The U. S. A.,which currently represents these employees, and the Independent wouldinclude them in a unit with the production and maintenance employees.We have previously held in proceedings involving the same parties thatthe employees working on dies or parts of dies should constitute a sepa-rate unit.14 Inasmuch as there has been no change in the duties, classifica-tions, and physical location of the employees of the die sinking depart-ment, we shall not disturb our previous finding, and, therefore, hold thatemployees working on dies or parts of dies, excluding the foreman, con-stitute a separate appropriate unit.We find that the following groups, excluding all salaried employees,watchmen (or guards), foremen, assistant foremen, and all other super-visory employees15 with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute units appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act:(1)All production and maintenance employees.(2)All employees working on dies or parts of dies, excluding theforeman.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the questionsconcerningrepresentation which havearisenbe resolved by elections by secret ballot among the employees in'= SeeMatterof Ford Motor Company (Chicago Branch),66N L R B 1317's SeeMatterof Kelsey-HayesWheel Company,62 N. L. R. B 421.'4Matterof Duff-NortonManufacturingCompany,48 N. L. R. B 1148,Matter of The Duff-Norton ManufacturingCompany,60 N. L R B 1861'All the parties,includingthe Company, agreed to exclude from the unit four gang leaders,who, althoughhourly paid,havecertain limited supervisory authority. Furthermore, they havenot been included in the agreements between theU. S. A. and the Company. Weshall, accord-ingly,exclude them. THE DUFF-NORTON MANUFACTURING COMPANY51the appropriate units who were employed during the pay-roll period im-mediately preceding the date of the Direction of Elections herein, sub-ject to the limitations and additions set forth in the Direction.We shall grant the Independent a place on the ballot in the electiondirected in the Die Sinkers' group with permission to withdraw there-from by notifying the Regional Director within ten (10) days after theissuance of this Decision and Direction of Elections.DIRECTION OF ELECTIONSBy virtue of and pursuant to the powervested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Sei ies 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with The Duff-Norton Manu-facturing Company, Pittsburgh, Pennsylvania,elections by secret ballotshall be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision of theRegionalDirector for the Sixth Region,acting inthismatter as agent forthe National Labor Relations Board, and subject to Article III, Sections10 and11, of saidRules and Regulations,among employees in the unitsfound appropriate in Section IV, above, who were employed during thepay-roll period immediaetly preceding the date of thisDirection,includ-ing employees who did not work during said pay-roll period because theywere ill or on vacationor temporarily laid off, andincluding employees inthe armedforces oftheUnited States who present themselvesin personat the polls, but excluding those employees who have since quit or beendischargedfor causeand have not been rehired or reinstated prior to thedate of the election, to determine with respect to the employees describedin paragraph (1) of our finding in Section IV,supra,whether they de-sire to be representedby the Duff-Norton Independent Union or byUnited Steelworkers of America, Local 1811, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining, orby neither; and to determine with respect to the employeesin the unitdescribed in paragraph (2) of our finding in Section IV,supra,whetherthey desire to be represented by PittsburghDie Sinkers'Lodge No. 50,of the International Die Sinkers' Conference, or by United Steelworkersof America, Local 1811, affiliated with the Congressof Industrial Organi-zations, orby the Duff-Norton Independent Union, for thepurposes ofcollective bargaining,or by noneof said organizations.CHAIRMAN HERZOG took no part inthe consideration of the aboveDecision and Directionof Elections.696966-46-5